DETAILED ACTION
First Page of Pre-Grant Publication

    PNG
    media_image1.png
    745
    517
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 112
Claims 1 and 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, clause “C” (as amended & reproduced below), it is unclear how the two conditional “when” process limitations further limit the structure of the apparatus being claimed. It is unclear what minimal, unclaimed (or disclosed?) structure would necessarily be present to facilitate the two conditional “when” limitations.

    PNG
    media_image2.png
    293
    1163
    media_image2.png
    Greyscale

Claims 1 and 3-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In claim 1, clause “C” (as amended & reproduced immediately above), the two conditional “when” process limitations do not appear to be supported by the originally filed disclosure.

Claim Rejections - 35 USC § 103
Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of AAPA (Applicant’s Admitted Prior Art) and CUMMINS (US 2006/0180533 A1).

AAPA, among other things, teaches the well known use of the Salsnes Filter, “most” commonly, a 350 micron belt that employs an air knife and delivers sludge to a sludge hopper, in the “Background” section of the Specification (See paragraphs [0002]-[0008]; especially [0006] & [0007]), and in the Remarks of Record.
Claim 1 differs from AAPA by specifying:
c) a liquid inlet to add droplets of water to the compressed air, wherein the liquid inlet is in communication with the compressed gas supply line or in communication with the air distribution plenum downstream of the compressed gas inlet, and the liquid inlet is connected to a source of liquid water.

CUMMINS, in a similar rotating filtration device discloses:
By incorporating the use of compressed air as well as water, the drum filter can clean continually or spasmodically which ever is required. The water and air bars can be set side-by-side for individual use or incorporated into one. Other gases may be used for cleaning provided they are non-toxic or polluting. 

In view of the CUMMINS reference, it would have obvious to one skilled in the art to modify the state of the art systems as described by AAPA to supply compressed air and water fluidically together (“or incorporated into one”) in order to effectuate cleaning of the filter.

Response to Arguments
Applicant’s Remarks submitted on February 26, 2021 have been carefully considered, but not found persuasive.
At page five of the Remarks, it was argued, “Cummins teaches nothing more than what is described in the background section of the subject application, that is, directing both pressurized water and air flows, separately, at the screen for cleaning.” After arguing that “Cummins teaches nothing more than what is described in the background section of the subject application, that is, directing both pressurized water and air flows, separately, at the screen for cleaning.” Applicant then paradoxically admits, “In only one instance does Cummins state that a single bar for the pressurized liquid and pressurized gas may be used (see paragraph [0049]).” Both of these statements cannot be true and are unpersuasive!
Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner, Robert James Popovics whose telephone number is (571) 272-1164.  The examiner can normally be reached from 10:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Mr. Walter Griffin can be reached on (571) 272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT J POPOVICS/           Primary Examiner
Art Unit 1776